Per curiam.
This disciplinary matter is before the Court pursuant to Respondent Willie J. Linahan’s petition for voluntary surrender of license in which Linahan admits that on February 24, 2004 he pled guilty to violating 18 USC § 1341 (mailfraud) and 18 USC § 1344 (bankfraud), both felony violations of the United States Code, and that the entry of judgment on this plea constitutes a violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d), the maximum penalty for which is disbarment. Linahan requests that he be allowed to voluntarily surrender his license to practice law and asserts his understanding that a voluntary surrender is tantamount to disbarment.
We have reviewed the record and agree to accept Linahan’s petition for the voluntary surrender of his license. Accordingly, the name of Willie J. Linahan hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Linahan is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.